Citation Nr: 1825912	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  16-22 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial compensable rating for residuals of a right great toe fracture.

2.  Entitlement to service connection for a urinary bladder disability, to include prostate cancer.

3.  Entitlement to service connection for arthritis of the right foot, including as due to service-connected residuals of a right great toe fracture.

4.  Entitlement to service connection for arthritis of the left foot, including as due to service-connected residuals of a right great toe fracture.

5.  Entitlement to service connection for arthritis of the toes of the right foot, including as due to service-connected residuals of a right great toe fracture.

6.  Entitlement to service connection for arthritis of the toes of the left foot, including as due to service-connected residuals of a right great toe fracture.

7.  Entitlement to service connection for arthritis of the bilateral arms.

8.  Entitlement to service connection for arthritis of the cervical, thoracic, and lumbar spine.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from May 1959 to June 1963.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The present appeal has a complex procedural history, and, at the present time, it appears only the issue of entitlement to an initial compensable rating for the right great toe fracture residuals has been certified for appellate consideration.  In fact, the right great toe claim has, at present, been assigned a different docket number than what has been assigned for the aforementioned service connection claims.  Granted, all of these issues have been previously addressed by the Board, most recently in July 2017 when they were remanded for further development.  Nevertheless, it does not appear the development directed by that remand on the service connection claims has been completed, nor have these issues been certified for additional appellate consideration.  Consequently, the Board does not have jurisdiction to address the merits of these service connection claims at this time, even though notice is being taken that such issues are on appeal.  

Regarding the right great toe, service connection was originally denied for this disability by a September 2005 rating decision, and the Veteran appealed that decision to the Board.  The Veteran also provided testimony at a hearing before a Veterans Law Judge (VLJ) in June 2009 on that issue, as well as other service connection claims.  The VLJ who conducted that hearing has since retired, and the Veteran declined a new hearing.

In March 2011, the Board promulgated a decision which, in pertinent part, granted service connection for the right great toe fracture residuals.  Thereafter, an August 2011 rating decision effectuated the Board's decision, and assigned an initial noncompensable (zero percent) rating effective March 23, 2005.  The Veteran subsequently perfected an appeal for a higher rating.  

The most recent action by the Board on the right great toe claim was in July 2017, at which time the issue was remanded for further development to include a new examination.  However, during that period the Veteran was scheduled for a hearing before a VLJ in March 2018, apparently due to the fact he checked the box on an August 2016 VA Form 9 indicating that such a hearing was desired.  By correspondence dated that same month he clarified that no hearing was desired in this case.

For the reasons stated below, the Board finds that an initial compensable rating of at least 10 percent is warranted for the right great toe fracture residuals.  However, as addressed in the REMAND portion of the decision below further development is still required on the issue of whether a rating in excess of 10 percent is warranted.  Accordingly, that issue is REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDINGS OF FACT

The Veteran's right great toe fracture has been manifested by painful motion during the pendency of this case.


CONCLUSION OF LAW

The criteria for an initial compensable rating of at least 10 percent for right great toe fracture residuals are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5284 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board acknowledges that the rating criteria do not appear to have an explicit Diagnostic Code for evaluating fractures of the great toe.  As such, this disability has been evaluated as analogous to 38 C.F.R. § 4.71a, Diagnostic Code 5010-5284.  (A hyphenated diagnostic code is used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.).  

Under Diagnostic Code 5284, moderate residuals of foot injuries warrant a 10 percent evaluation.  A 20 percent rating requires moderately severe residuals.  Severe residuals of foot injuries warrant a 30 percent evaluation.

In this case, the Board previously determined in March 2011 that the Veteran had chronic residuals of the right great toe fracture.  Among other things, the Veteran has indicated he has experienced painful motion of that toe throughout the pendency of this case.  Therefore, it would appear he is entitled to a compensable rating of at least 10 percent based upon moderate foot impairment due to these complaints under 38 C.F.R. § 4.59.  See Southall-Norman v. McDonald, 28 Vet. App. 346, 352 (2016) (holding that 38 C.F.R. § 4.59 is not limited to the evaluation of musculoskeletal disabilities under DCs predicated on range of motion measurements.).  The Board also reiterates that the law mandates resolving all reasonable doubt in favor of the Veteran, to include degree of disability.  Consequently, a rating of at least 10 percent is granted.


ORDER

An initial compensable rating of at least 10 percent for right great toe fracture residuals is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

As stated in the Introduction, the Board remanded the right great toe claim in July 2017 for further development.  The development was to include, in pertinent part, a new examination to evaluate the current severity of this disability.  However, the record available for review does not reflect such an examination has been conducted, and that other development directed by this remand remains incomplete.

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders; as well as a concomitant duty by VA to ensure compliance with the terms of the remand."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Although it appears the present such deficiency with the right great toe is due to some procedural confusion, the Board cannot ignore the Court's mandate that a remand is required in this case.  Moreover, the development directed by this remand, including a new examination, would provide pertinent information as to whether a rating in excess of 10 percent is warranted for the service-connected right great toe.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request the names and addresses of all medical care providers who have treated the Veteran for his right great toe since February 2016.  Even if the Veteran does not respond, determine if there are any outstanding VA medical records for the pertinent period.

After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his right great toe symptoms and the impact of the condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the current severity of the service-connected right great toe fracture residuals.  The claims folder should be made available to the examiner for review before the examination.

It is imperative that the examiner comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms.  

The examiner should conduct all indicated tests and studies, to include range of motion studies.  The joints involved should be tested in both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint (in the case of the right shoulder).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should describe any pain, weakened movement, excess fatigability, instability of station and incoordination present.  

The examiner should also state whether the examination is taking place during a period of flare-up.  If not, the examiner should ask the Veteran to describe the flare-ups he experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of symptoms and/or after repeated use over time.  

Based on the Veteran's lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time.  If the examiner cannot estimate the degrees of additional range of motion loss during flare-ups or after repetitive use without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Ensure that all other development directed by the July 2017 Board remand for the right great toe has been completed.

5.  After completing any additional development deemed necessary, readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the March 2016 SOC, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


